Title: To George Washington from Major General Charles Lee, 18 June 1778
From: Lee, Charles
To: Washington, George


                    
                        [18 June 1778]
                    
                    1st As the Enemy are suppos’d already to have transported their stores &cc. over the River—and as Philadelphia is peculiarly circumstancd to secure their rear from any considerable annoyance—an attack upon ’em coud answer no important end altho ever so successfull, but perhaps might furnish a pretext for setting fire to that noble City—I shoud therefore think any attack upon ’em highly imprudent.
                    2’d If any position can be taken nearer the Delaware from whence if occasion requires, this Army may gain one or two days time to transport itself into the Jerseys, and at the same time, if it appears that the Enemy does not intend to march through the Jerseys may equally cover this Country the stores Sick &cc.—it woud be prudent to move but on a mere supposition that it is the Enemys intention to march through that State, it woud be unjustifyable to leave this Country uncover’d by moving from the present Position.
                    3’d As it is far from being certain that it is the Enemy’s intention to march thro’ the Jerseys—detaching a part of this Army wou’d be imprudent, but I see no obje⟨ction⟩ to one division moving one days march towards the Delaware if so great reliance can be placd in those who give intelligence from Philadelphia, that there will be no danger of this detachd division not falling back in time to rejoin this Army if the Enemy repass in force the Delaware.
                    4th and 5th on this question it is difficult to give an opinion—the possibility or impossibility of being in time to give any material interruption to the Enemy in their march to Amboy—depends on the obstructions thrown in their way by the Militia to which We are Strangers—but to risk an action in our present circumstances wou’d be to the  last degree criminal—and marching directly to the North River when We are not ascertaind of their designs woud be extremely imprudent.
                    6th If this Army Moves, the sick and stores ought undoubtedly to be sent to convenient places up the Country.
                    
                        Charles Lee
                    
                